Case 3:19-cv-01537-BEN-JLB Document 63-1 Filed 11/05/20 PageID.5455 Page 1 of 14




  1   John W. Dillon (SBN 296788)
  2   jdillon@dillonlawgp.com
      DILLON LAW GROUP APC
  3   2647 Gateway Road
  4   Carlsbad, California 92009
      Phone: (760) 642-7150
  5   Fax: (760) 642-7151
  6
      George M. Lee (SBN 172982)
  7
      gml@seilerepstein.com
  8   SEILER EPSTEIN LLP
  9
      275 Battery Street, Suite 1600
      San Francisco, California 94111
 10   Phone: (415) 979-0500
 11   Fax: (415) 979-0511

 12   Attorneys for Plaintiffs
 13
                                    UNITED STATES DISTRICT COURT
 14
 15                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 16
      JAMES MILLER, an individual, et al.,                                    Case No. 3:19-cv-01537-BEN-JLB
 17
 18
                                  Plaintiffs,                                 DECLARATION OF BRANDON COMBS
                                                                              IN SUPPORT OF PLAINTIFFS’
 19         vs.                                                               SUPPLEMENTAL BRIEF FOR
 20                                                                           PLAINTIFFS’ MOTION FOR
      XAVIER BECERRA, in his official                                         PRELIMINARY INJUNCTION
 21   capacity as Attorney General of
 22   California, et al.,
 23
                                  Defendants.
 24
 25
 26
 27
 28

                                                                     –1–
            Declaration of Brandon Combs in Support of Plaintiffs’ Supplemental Brief for Plaintiffs Motion for Preliminary Injunction
                                                    CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-1 Filed 11/05/20 PageID.5456 Page 2 of 14




  1                              DECLARATION OF BRANDON COMBS
  2
      I, Brandon Combs, declare as follows:
  3
            1.         I am not a party in the above-titled action. I am over the age of 18,
  4
      have personal knowledge of the facts referred to in this declaration, and am
  5
      competent to testify to the matters stated below. This declaration is executed in
  6
      support of Plaintiffs’ motion for preliminary injunction and supplemental brief.
  7
            2.         I was born in California and resided there for the majority of my life,
  8
      and have family and friends in the State who wish to exercise the full scope of
  9
      their constitutionally protected rights, including by purchasing and possessing so-
 10
      called “assault weapons” banned under California law.
 11
            3.         I have been an advocate for Second Amendment and other
 12
      constitutionally protected rights for my entire life, and since the mid-2000’s, have
 13
      amassed extensive experience advocating for Californians’ rights and freedoms
 14
      in legislation, regulations, research, outreach, and litigation.
 15
            4.         I was the creator and founder of the Calguns Community Chapers
 16
      (C3) program, which was a grassroots effort to educate, inform, and support gun
 17
      owners throughout the State of California, including on the issues of “assault
 18
      weapons” laws.
 19
            5.         Subsequently, I founded and lead as President the Institutional
 20
      Plaintiff Firearms Policy Coalition, Inc. (FPC).
 21
            6.         As part of my extensive work in the Second Amendment advocacy
 22
      space, I have talked with thousands of California guns owners at events across
 23
      the State, online, electronically, and telephonically.
 24
            7.         As one of the operators of various gun owner support hotlines, I
 25
      have personally spoken with many dozens of peaceable gun owners and their
 26
      family members who were impacted by Defendants’ enforcement of Penal Code
 27
      30515 and the California Department of Justice (Department) regulations enacted
 28

                                                                     –2–
            Declaration of Brandon Combs in Support of Plaintiffs’ Supplemental Brief for Plaintiffs Motion for Preliminary Injunction
                                                    CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-1 Filed 11/05/20 PageID.5457 Page 3 of 14




  1   pursuant to the State’s Roberti-Roos Assault Weapons Control Act. As part of
  2   that support work, I have acquired or otherwise supported criminal defense
  3   counsel, including by provided funding for those unable to afford their own
  4   specialized counsel familiar with California’s Byzantine gun control laws, among
  5   other resources, to such counsel, in efforts to defend impacted gun owners against
  6   prosecution under the State’s “assault weapons” laws.
  7         8.         In one recent example of this, Mr. Arnold Chin, a California and
  8   federally licensed firearm retailer, had a weapon seized by agents of the
  9   California Department of Justice because the firearm had a threaded barrel and a
 10   muzzle device that the Department held to be a “flash suppressor,” thus allegedly
 11   rendering it an illegal “assault weapon” under Penal Code section 30515. Mr.
 12   Chin was referred for prosecution by the Department (see San Joaquin County
 13   Superior Court case no. STK-CR-MI-2018-0006888).
 14         9.         Mr. Chin’s case is one of many dozens of “assault weapon” cases I
 15   have directly witnessed and participated in during my years of working with
 16   California gun owners and their counsel.
 17         10.        My personal experience, and that of my staff at Firearms Policy
 18   Coalition, in speaking with thousands of California gun owners at events across
 19   the State, and in online forums dedicated to the California gun own community,
 20   supports my view that hundreds of thousands of Californians lawfully would
 21   purchase, keep and bear, transfer, transport, sell, bequest, and use rifles,
 22
      shotguns, pistols, and other weapons prohibited under California Penal Code
 23
      section 30515 but for the Defendants’ enforcement of the laws and regulations
 24
      that prohibit such under pain of severe criminal penalty.
 25
            11.        As part of my and FPC’s efforts to protect and advance
 26
      constitutional rights, I submit requests for public records to federal, state, and
 27
      local governments.
 28

                                                                     –3–
            Declaration of Brandon Combs in Support of Plaintiffs’ Supplemental Brief for Plaintiffs Motion for Preliminary Injunction
                                                    CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-1 Filed 11/05/20 PageID.5458 Page 4 of 14




  1         12.        To that end, I submitted requests for public information under
  2   California’s Public Records Act (PRA), as set forth in California Government
  3   Code section 6250, et seq., to California Attorney General and his Department of
  4   Justice requesting information regarding the number and status of applications for
  5   registration of so-called “assault weapons” under California’s 2016 legislative
  6   changes to expand the number and types of “assault weapons” under Penal Code
  7   Section 30515 pursuant to Senate Bill 880 (2015 – 2016 Reg. Sess.), Assembly
  8   Bill 1135 (2015 – 2016 Reg. Sess.), Assembly Bill 103 (2017 – 2018 Reg. Sess.),
  9   and the Department’s regulations.
 10         13.        Specifically, one request I submitted that the Department received
 11   on July 2, 2018, sought public records including, among other things, “The
 12   number of applications for firearm registration as an “Assault Weapon” under
 13   Penal Code section 30900(b) submitted from July 31, 2017, to the present.”
 14         14.        I also requested information on the number of applications that had
 15   been approved, denied/rejected, and applications that were still being processed
 16   for that same time period.
 17         15.        On or about July 11, 2018, I received a response to my request from
 18   California Deputy Attorney General Robert D. Wilson, for Attorney General
 19   Becerra, dated February 1, 2018 detailing the information I requested. Attached
 20   hereto as Exhibit A is a true and correct copy of the Department’s dated July 11,
 21   2018, response and records provided to me.
 22
            16.        All of these documents are publicly available on the Firearms Policy
 23
      Coalition website at https://www.firearmspolicy.org/california-bbaw-registration-
 24
      key-facts-stats.
 25
            17.        The Department’s records provided to me state that, excluding prior
 26
      “assault weapon” registration periods, just in the time period the Department
 27
      provided records for—the entirety of the SB 880 / AB 1135 / AB 103 registration
 28
      period for which the Department made the application system publicly available,
                                                                     –4–
            Declaration of Brandon Combs in Support of Plaintiffs’ Supplemental Brief for Plaintiffs Motion for Preliminary Injunction
                                                    CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-1 Filed 11/05/20 PageID.5459 Page 5 of 14




  1   i.e., from August 3, 2018 to June 30, 2018, inclusive—68,848 total “assault
  2   weapon” applications were submitted to the Department, consisting of 6,365
  3   pistol assault weapons, 1,365 shotgun assault weapons, and 61,118 rifle assault
  4   weapons.
  5         18.        I also know that, because of the Attorney General’s and his
  6   Department’s inoperable and failed registration system, lack of public notice and
  7   outreach, a “ten-fold increase in incomplete applications between February and
  8   June of 2018,” Memorandum and Order [Denying Defendants’ Motion to
  9   Dismiss], Sharp, et al. v. Becerra, et al. (E.D.Cal. Case No. 2:18-cv-02317-
 10   MCE-AC), Doc. 26, at p.4, and other issues caused by them which “supports an
 11   inference of deliberate indifference,” id. at p.8, thousands of law-abiding
 12   Californians were unable to use the system and apply for “assault weapon”
 13   registration for their firearms, which subjects them to criminal sanction for
 14   possession of an illegal, unregistered “assault weapon”, among other potential
 15   crimes, under the State’s Roberti-Roos Assault Weapon Control Act.
 16         19.        Unless and until an injunction issues, millions of California gun
 17   owners will be denied their Second and Fourteenth Amendment rights, and
 18   thousands will continue to be at risk of criminal liability, loss of property, and
 19   loss of liberty, under California’s “assault weapon” ban challenged in this case.
 20
 21   I declare under penalty of perjury that the foregoing is true and correct. Executed
 22
      within the United States on November 5, 2020.
 23
 24
                                                                                         _______________________
 25
                                                                                         By: Brandon Combs
 26
 27
 28

                                                                     –5–
            Declaration of Brandon Combs in Support of Plaintiffs’ Supplemental Brief for Plaintiffs Motion for Preliminary Injunction
                                                    CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-1 Filed 11/05/20 PageID.5460 Page 6 of 14




  1
  2
  3                                                      EXHIBIT LIST
  4
  5      Exhibit                                             Description                                                Page
  6
            A              California DOJ, July 11, 2018 Response Letter to                                             0001-0009
  7                        Brandon Combs With Records
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                    –6–
           Declaration of Brandon Combs in Support of Plaintiffs’ Supplemental Brief for Plaintiffs Motion for Preliminary Injunction
                                                   CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-1 Filed 11/05/20 PageID.5461 Page 7 of 14




            EXHIBIT "A"
                                                     0001
Case 3:19-cv-01537-BEN-JLB Document 63-1 Filed 11/05/20 PageID.5462 Page 8 of 14




                                                     0002
Case 3:19-cv-01537-BEN-JLB Document 63-1 Filed 11/05/20 PageID.5463 Page 9 of 14




                                                     0003
Case 3:19-cv-01537-BEN-JLB Document 63-1 Filed 11/05/20 PageID.5464 Page 10 of 14




                                                      0004
Case 3:19-cv-01537-BEN-JLB Document 63-1 Filed 11/05/20 PageID.5465 Page 11 of 14




                                                      0005
Case 3:19-cv-01537-BEN-JLB Document 63-1 Filed 11/05/20 PageID.5466 Page 12 of 14




                                                      0006
Case 3:19-cv-01537-BEN-JLB Document 63-1 Filed 11/05/20 PageID.5467 Page 13 of 14




                                                      0007
Case 3:19-cv-01537-BEN-JLB Document 63-1 Filed 11/05/20 PageID.5468 Page 14 of 14




                                                      0008
